DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of CLAIMS 1-9 in the reply filed on 15 November 2022 is acknowledged.  
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected INVENTION, there being no allowable generic or linking claim. Election was made without traverse.

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 12 May 2022 and 25 August 2022 have been considered by the examiner.

Drawings
The drawings filed on 12 May 2022 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the second tray" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner examines claim 6 on the basis of the claim being dependent on claim 3, rather than claim 2, in order for the claim to be proper.
Claims 7-8 are rejected because they inherit the deficiencies of Claim6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wensheng (CN 201325212 Y), using a machine translation.
With regard to Claim 1, Wensheng discloses an ink maintenance system for a printer (¶0002; 0004) comprising: 
a first tray (tray 2) having a base and a plurality of side walls (Fig. 2), the first tray having a first length and an open top along the length (Fig. 2); 
a fan (¶0010); and 
a filter (¶0010, 0013), wherein the ink maintenance system captures ink from a printer system (¶0021) and wherein the ink maintenance system do so without the use of a foam component for receiving ink (no foam component disclosed).

With regard to Claim 3, Wensheng further discloses wherein the fan is coupled to a second tray (Figs. 1-2; fan 14 coupled to assembly containing multiple trays as shown).

With regard to Claim 4, Wensheng further discloses wherein the filter is positioned within a second tray (Figs. 1-2; ¶0010; 0021).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wensheng, in view of Rotering (US PGPub 2014/0100521 A1).
With regard to Claim 2, Wensheng further discloses wherein the first tray is a catch tray for catching ink droplets from one or more nozzles (¶0021), but does not explicitly disclose operably connected to an ink cartridge.
The secondary reference of Rotering discloses catching ink droplets from one or more nozzles operable connected to an ink cartridge (¶0022; Figs. 2, 4).
It would have been obvious to one  of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the nozzles connected to an ink cartridge of Rotering, with the ink maintenance system of Wensheng, in order to store ink for delivery, as taught by Rotering (¶0022). 

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wensheng, in view of Lin (CN 209919426 U), using a machine translation.
With regard to Claim 5, Wensheng does not explicitly disclose wherein the second tray is positioned on top of the first tray and covering at least a portion of the length of the open top of the first tray.
The secondary reference of Lin discloses a second tray is positioned on top of the first tray and covering at least a portion of the length of the open top of the first tray (Fig. 1; second tray 13; first tray 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second tray on top of the first tray of Lin, with the ink maintenance system of Wensheng, in order to filter liquid and air into the waste tray for collecting and processing, as taught by Lin (¶0013, 0023).

With regard to Claim 6, Wensheng further discloses wherein the second tray houses the filter and the fan (Figs. 1-2; ¶0010; 0021; fan 14), however does not explicitly disclose wherein the second tray at least partially covers the open top of the first tray.
The secondary reference of Lin discloses wherein the second tray at least partially covers the open top of the first tray (Fig. 1; second tray 13; first tray 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second tray on top of the first tray of Lin, with the ink maintenance system of Wensheng, in order to filter liquid and air into the waste tray for collecting and processing, as taught by Lin (¶0013, 0023).

With regard to Claim 7, Wensheng does not explicitly disclose wherein the second tray has an open bottom such that an air flow is directed from a front of the first tray through the bottom of the second tray and into the filter therein.
The secondary reference of Lin discloses wherein the second tray (Figs. 1-2; second tray 13) has an open bottom (Fig. 1; ¶0022, waste pipe 6 on bottom) such that an air flow is directed from a front of the first tray through the bottom of the second tray and into the filter therein (output 14 from fan 16 directs air through the filters from the input 2 and any air  in tray 11 is inherently suctions through the bottom of tray 13 into the filters and out the output via the fan; Fig. 1; ¶0022-0023).

With regard to Claim 8, Wensheng further discloses wherein the first tray and second tray are removable coupled to one another to form an assembly for positioning within a printer (Figs. 1-2; ¶0004, 0021).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wensheng, in view of Nakata (US PGPub 2015/0266309 A1).
With regard to Claim 9, Wensheng does not explicitly disclose wherein the filter is removable from the second tray for cleaning or replacement of the filter.
The secondary reference of Nakata discloses wherein the filter is removable from the second tray for cleaning or replacement of the filter (¶0063-0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the removable filter of Nakata, with the ink maintenance system and tray of Wensheng, in order to clean/clear the substances collected by the filter (¶0063).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853